DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 06/30/2022 Applicant amended claim 1 and 15 and cancelled claims 8, 17, 18, and 21-25. Claims 1-7, 9-11, 15, and 16 are pending; claims 15 and 16 remain withdrawn for reasons of record. Claims 1-7, and 9-11 are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The scope of enablement rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Semov et al. in view of Loudon et al., Lee et al. and in further view of Callahan et al. (all cited in the previous Office action) is withdrawn in view of the amendments to the claims. 

New claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

The claims are drawn to a method of treating colon carcinoma or breast cancer  (or combinations thereof?) comprising administering a therapeutically effective amount of amlexanox and a therapeutically effective amount of at least one checkpoint inhibitor. The checkpoint inhibitor is selected from the group consisting of anti-PD-1 antibodies, anti-PD-L1 antibodies, anti-CTLA-4 antibodies, anti-A2AR antibodies, anti-KIR antibodies, anti-LAG3 antibodies, anti-B7-H3 antibodies. The method further comprises administering an anticancer agent selected from the group consisting of tamoxifen, toremifen, raloxifene, droloxifene, iodoxyfene, megestrol acetate, anasfrozole, letrazole, borazole, exemestane, flutamide, nilutamide, bicalutamide, cyproterone acetate, goserelin acetate, luprolide, finasteride, herceptin, methotrexate, 5-fluorouracil, cytosine arabinoside, doxorubicin, daunomycin, epirubicin, idarubicin, mitomycin-C, dactinomycin, mithramycin, cisplatin, carboplatin, melphalan, chlorambucil, busulphan, cyclophosphamide, ifosfamide, nitrosoureas, thiotephan, vincristine, taxol, taxotere, etoposide, teniposide, amsacrine, Irinotecan, topotecan, an epothilone, gefitinib, erlotinib, sorafenib, angiogenesis inhibitors, EGF inhibitors, VEGF inhibitors, CDK inhibitors, cytokines, Her1 and Her2 inhibitors, and monoclonal antibodies, and combination thereof as well as immune modulators (TLR agonists, TNFR superfamily agonists, cyclic dinucleotides, T-cell agonists, cytokines, chemokines, oncolytic virus, and combination thereof) or epigenetic modulatory compounds (vorinostat, romidepsin, decitabine, 5-azocytidine, panobinostat, belinostat, and combination thereof).
The instant specification presents data showing that C57BL/6 mice inoculated
subcutaneously at the right lower flank region with MC38 (colon cancer) tumor cells and
animals treated with amlexanox + anti-PD-1 antibody +anti-CTLA-4 antibody (and the
appropriate controls) showed a marked inhibition of the tumors when compared with
controls ([0401], table 8). This is the only experimental data presented. Nevertheless,
Applicant claims (without any data) treatment methods involving a long list of general chemotherapeutic compounds or even classes of therapeutics that are to be used. Some of the compounds are known to be used for colon cancer  OR breast cancer treatment. However, a large part of them are not used for the treatment of breast and colon cancer and Applicant just listed them without any data showing that they were actually used in the method claimed. Also, the mentioning of types of cancer and reagents under the umbrella of “combinations thereof” is devoid of any meaning in the context of the method of treatment claimed and it shows that Applicant is trying to claim any possible therapeutic and thus, given the lack of experimental data, it is considered that Applicant is not in possession of the full scope of the claims. 
The first paragraph of 35 U.S.C. 112 requires that the "specification shall contain a written description of the invention * * *." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v.
G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim's enablement is not equally conclusive of that claim's satisfactory written description"). The written description requirement has several policy objectives. "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is
claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).
Another objective is to put the public in possession of what the applicant claims as the
invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the
inventor's obligation to disclose the technologic knowledge upon which the patent is
based, and to demonstrate that the patentee was in possession of the invention that is
claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir.
2005). Further, the written description requirement promotes the progress of the useful
arts by ensuring that patentees adequately describe their inventions in their patent
specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.
A specification may describe an actual reduction to practice by showing that the
inventor constructed an embodiment or performed a process that met all the limitations
of the claim and determined that the invention would work for its intended purpose
(Cooper v. Goldfarb, 154 F.3d 1321 , 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998)).
See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468
(Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention*** without a
physical embodiment which includes all limitations of the claim. "); Estee Lauder Inc. v.
L'Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) ("[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose."); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578,
38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its
intended purpose may require testing depending on the character of the invention and
the problem it solves).
Considering all the above, a skilled artisan would conclude that Applicant was not in possession of the full scope of the claims but just a method of treating colon cancer (and, considering the art at the time of filing, breast cancer) by treatment with  amlexanox + anti-PD-1 antibody +anti-CTLA-4 antibody.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semov et al. (cited previously) in view of Yu et al. (TBK1 inhibitors: a review of patent literature (2011– 2014), Exp. Opin. Therap. Pat., 25, 1385-1396, 2015) and in further view of Jenkins et al. (Ex Vivo profiling of immune checkpoint blockade. Cancer Disc. 8, 196-215, 2017) and  Callahan et al. (cited in the previous Office action).
The claims are drawn to a method of treating cancer in a subject by administering a therapeutically effective amount of amlexanox and a therapeutically effective amount of at least one checkpoint inhibitor (which may be an anti-PD-1, anti-CTLA-4 or anti-PD-L1). Amlexanox is administered at a dose of 1-50 mg/kg, while the checkpoint inhibitor is administered at doses of 3-10 mg/kg every three days. The route of administration varies (oral, topical, subcutaneous, intramuscular, intraperitoneal, intrathecal, transdermal, or intravenous injection). The cancers treated comprise colon carcinoma and breast cancer and the treatment may also comprise other anti-cancer reagent (for instance irinotecan).
Semov et al. discloses that amlexanox is efficacious for treating breast cancer tumors ([0068]). Semov discloses that amlexanox is administered at a dose from about 3 to 60 mg/kg of body weight ([0015]; claims 9, 13, 15). The reagent is effective in retarding the progression and/or metastasis of said tumors ([0009]). Administered to patients, the recurrence of the treated malignancy and the progression and/or metastasis of this malignancy is inhibited. The dosage is 3 mg to 60 mg per kilogram of body weight of the patient per day, in solid oral unit dosage forms, such as capsules, tables, dragees, pills, powders, granulates and the like as well as liquid oral dosage forms such as solutions, syrups, suspensions, elixirs ([0040]). The compound may also be administered parenterally by injection (i.v. or i.p.) ([0044]).
The treatment of malignant tumors of epithelial and mesenchymal nature can be effected with the compound alone or in combination with other measures for reducing the size or eliminating the tumor. Any conventional means for reducing the size or eliminating the tumor can be used in conjunction with the method of this invention. These include surgery, radiation therapy, hormone therapy or treatment with standard chemotherapy (cytostatics and cytotoxins) or other biological response modifies (including antibodies and their derivative molecules, interferons, interleukins, or other lymphokines) ([0042]). For instance, amlexanox in combination with irinotecan is effective in treating patients with colorectal cancer as a first-line therapy ([0084]).
The reference is silent about combining the therapy with anti-PD1 or anti-CTLA-4. Also, the reference does not specifically indicate that Amlexanox is a TBK1 inhibitor.
Yu et al. shows that TBK1 inhibitors are used for treatment of breast cancer (p.  1386) and that Amlexanox is a potent TBK1 inhibitor (see fig. 7).
Jenkins et al. discloses that TBK1 inhibitors enhance tumor control in response to PD-1 blockade  to overcome an immunosuppressive tumor microenvironment (Fig. 3A).
Callahan et al. disclosed that immunotherapy is poised to assume a more central role in the treatment of a variety of cancer types. The CTLA-4 blocking antibody, ipilimumab, and the PD-1 blocking antibody, pembrolizumab, represent the most used and tested reagents from releasing the brakes on the immune system by negatively regulating of effector T cell function. Strong preclinical rationale for the clinical evaluation of combined CTLA-4 and PD-1 pathway blockade was provided by basic immunologic observations, which supported the notion that CTLA-4 and PD-1 are non-redundant pathways for the regulation of T cell responses, suggesting that the combination could have additive or synergistic potential (p. 1). A case in point was the use PD-1 and CTLA- 4 blockade for anti-tumor activity in a mouse model of colon adenocarcinoma, MC38 (p. 2) (Nota bene, the same model as in the instant Application). The reference suggests the use of 3 mg/kg, which is within the range of the instant claims.

Thus, Semov et al. discloses the use of amlexanox ( a TBK1 inhibitor, according to Yu et al.) for treatment of breast and colon cancer. The use of TBK1 inhibitors in combination with agents that effectuate a PD-1 blockade is disclosed by Jenkins et al. Further, Callahan et al. indicate the use of both anti-PD-1 and anti-CTLA4 for treatment of colon cancer.

It would have been obvious for a person of ordinary skill in the art at the time that
the invention was filed to have combined the teachings of Semov with the teachings of
Callahan et al. and treat colon or breast cancer with a reasonable expectation of success. This is because Semov et al. indicated the beneficial use of Amlexanox in treating cancers. While Semov did not suggest the use of checkpoint inhibitors since at that time they were not front and center in the cancer treatment reagents panoply, the later teachings of Yu et al. and Jenkins et al. offered that rationale for combining the Semov and Callahan references by underlining the involvement of TBK1 inhibitor (amlexanox) in the potentiation of the immunotherapy by checkpoint inhibitors.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647